                 Case 2:20-cr-00167-RAJ Document 37 Filed 10/15/20 Page 1 of 3




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                       NO. CR20-167 RAJ
11
                                Plaintiff,
12
                                                      DISCOVERY
13                                                    PROTECTIVE ORDER
                          v.
14
      GYEONG JIE LEE,
15
                               Defendant.
16
17          This matter, having come to the Court’s attention on the Stipulation for Entry of a
18 Discovery Protective Order submitted by the United States of America and Defendant
19 Gyeong Jie Lee, and the Court, having considered the motion, and being fully advised in
20 this matter, hereby enters the following PROTECTIVE ORDER:
21          1.      Protected Material
22          The following documents and materials are deemed Protected Material. The
23 United States will make available copies of the Protected Materials, including those filed
24 under seal, to defense counsel to comply with the government’s discovery obligations.
25 Possession of copies of the Protected Materials is limited to the attorneys of record, and
26 investigators, paralegals, law clerks, experts, and assistants for the attorneys of record
27 (hereinafter collectively referred to as members of the defense team). The defense is
28

     DISCOVERY PROTECTIVE ORDER - 1                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jie Lee, CR20-167 RAJ
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
                 Case 2:20-cr-00167-RAJ Document 37 Filed 10/15/20 Page 2 of 3




 1 allowed to share the defendant’s medical records with the defendant’s family members.
 2 This category of Protected Materials will be marked and labeled as “Protected Material”:
 3                  a.      All medical records;
 4                  b.      [001] Interview of Gyeong Jie Lee
 5                  c.      [002] Interview of S.J.Y.
 6                  d.      [003] Interview of J.Y.L.
 7                  e.      [004] Interview of K.H.
 8                  f.      [005] Interview of K.Y.
 9                  g.      [006] Interview of M.P.
10                  h.      [036] Interview of E.P.
11                  i.      [037] Interview of H.M.
12                  j.      [043-047] Korean Air Manifest and Crew List
13                  k.      [048-355] Gyeong Jie Lee Medical Records
14                  l.      [365-372] In-Flight Videos
15          2.      Scope of Review of Protected Material
16          Defense attorneys of record and members of the defense team may display and
17 review the Protected Material with the Defendant. The attorneys of record and members
18 of the defense team acknowledge that providing copies of the Protected Material to the
19 Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
20 Protected Material to the Defendant and other persons. The defense is allowed to share
21 the defendant’s medical records with the defendant’s family members.
22          3.      Consent to Terms of Protective Order
23          Members of the defense team shall provide written consent and acknowledgement
24 that they will each be bound by the terms and conditions of this Protective Order. The
25 written consent need not be disclosed or produced to the United States unless requested
26 by the Assistant United States Attorney and ordered by the Court.
27 ///
28 ///

     DISCOVERY PROTECTIVE ORDER - 2                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jie Lee, CR20-167 RAJ
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
                 Case 2:20-cr-00167-RAJ Document 37 Filed 10/15/20 Page 3 of 3




 1          4.      Parties’ Reciprocal Discovery Obligations
 2          Nothing in this order should be construed as imposing any discovery obligations
 3 on the government or the defendant that are different from those imposed by case law and
 4 Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
 5          5.      Filing of Protected Material
 6          Any Protected Material that is filed with the Court in connection with pre-trial
 7 motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
 8 shall remain sealed until otherwise ordered by this Court. This does not entitle either
 9 party to seal their filings as a matter of course. The parties are required to comply in all
10 respects to the relevant local and federal rules of criminal procedure pertaining to the
11 sealing of court documents.
12          6.      Non-termination
13          The provisions of this Order shall not terminate at the conclusion of this
14 prosecution.
15          7.      Violation of Protective Order
16          Any violation of any term or condition of this Order by the Defendant, his
17 attorney(s) of record, any member of the defense team, or any attorney for the
18 United States Attorney’s Office for the Western District of Washington, may be held in
19 contempt of court, and/or may be subject to monetary or other sanctions as deemed
20 appropriate by this Court.
21          If the Defendant violates any term or condition of this Order, the United States
22 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
23 any criminal charges relating to the Defendant’s violation.
24          DATED this 15th day of October, 2020.
25
26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge

     DISCOVERY PROTECTIVE ORDER - 3                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Gyeong Jie Lee, CR20-167 RAJ
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
